                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 17-md-02777-EMC (JSC)
                                   8     IN RE CHRYSLER-DODGE-JEEP
                                                                                            ORDER RE: ECF NO. 391 DISCOVERY
                                   9     ECODIESEL MARKETING, SALES                         DISPUTE
                                  10     PRACTICES, AND PRODUCTS

                                  11     LIABILITY LITIGATION.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court has reviewed in camera certain documents that Bosch has withheld or redacted

                                  15   based on the work-product doctrine or the attorney-client privilege. The Court addresses in this

                                  16   Order whether the documents can be withheld or redacted on this basis.

                                  17          1. Bosch has withheld 20 documents in their entirety based on the work-product doctrine.

                                  18   See Fed. R. Civ. P. 26(b)(3). The documents are internal Bosch emails from the week of

                                  19   September 20, 2015, and attachments to those emails, which are mostly earlier emails from the

                                  20   2012–2013 time frame that discuss Bosch emissions-software used in certain Fiat Chrysler

                                  21   vehicles. Bosch notes in the parties’ joint discovery letter that the 2015 emails were exchanged

                                  22   the week after EPA issued a Notice of Violation to Volkswagen, on September 18, 2015, and

                                  23   Bosch asserts that the 2015 emails were prepared, and the attachments were assembled, in

                                  24   anticipation of litigation. The documents do not reflect that.

                                  25          The 2015 emails are between Bosch engineers and project managers. Attorneys were not

                                  26   copied on the emails and the emails do not indicate that the review of the earlier emails and

                                  27   documents was performed under the direction of an attorney or “because of the prospect of

                                  28   litigation.” In re Grand Jury Subpoena, 357 F.3d 900, 907 (9th Cir. 2004) (citation omitted).
                                   1   Instead, the 2015 emails and their attachments suggest that the review was conducted for business

                                   2   reasons such as to prepare for customer and publicity inquiries. Because Bosch has not

                                   3   demonstrated that the documents in question were prepared or assembled in anticipation of

                                   4   litigation, the work-product doctrine does not apply and the documents are discoverable. Bosch

                                   5   shall produce the documents by Tuesday, October 16.

                                   6          2. In five internal documents without an attorney sender or recipient, Bosch has redacted

                                   7   certain information based on the attorney-client privilege. Bosch asserts that the privilege is

                                   8   warranted because its employees either requested or transmitted legal advice in these documents.

                                   9   For the documents with beginning bates numbers ending in 2357, 4389, 5310 and 6429, the

                                  10   attorney-client privilege does not apply to the redacted information. Bosch shall produce non-

                                  11   redacted copies of these documents by Tuesday, October 16. For the document with a beginning

                                  12   bates number ending in 5436, the attorney-client privilege applies to the redacted information.
Northern District of California
 United States District Court




                                  13   Bosch need not produce an unredacted version of this document.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: October 12, 2018

                                  17

                                  18                                                    ______________________________________
                                                                                         JACQUELINE SCOTT CORLEY
                                  19                                                     United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
